Name: COMMISSION REGULATION (EC) No 41/98 of 8 January 1998 fixing the agricultural conversion rates
 Type: Regulation
 Subject Matter: agricultural policy;  economic structure
 Date Published: nan

 ¬ ¬EN Official Journal of the European CommunitiesL 5/18 9. 1. 98 COMMISSION REGULATION (EC) No 41/98 of 8 January 1998 fixing the agricultural conversion rates THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (1), as last amended by Regu- lation (EC) No 150/95 (2), and in particular Article 3 (1) thereof, Whereas the agricultural conversion rates were fixed by Commission Regulation (EC) No 10/98 (3); Whereas Article 4 of Regulation (EEC) No 3813/92 provides that, subject to confirmation periods being trig- gered, the agricultural conversion rate for a currency is to be adjusted where the monetary gap between it and the representative market rate exceeds certain levels; Whereas the representative market rates are determined on the basis of basic reference periods or, where applic- able, confirmation periods, established in accordance with Article 2 of Commission Regulation (EEC) No 1068/93 of 30 April 1993 on detailed rules for determining and applying the agricultural conversion rates (4), as last amended by Regulation (EC) No 1482/96 (5); whereas paragraph 2 of that Article provides that, in cases where the absolute value of the difference between the monetary gaps in two Member States, calculated from the average of the ecu rates for three consecutive quotation days, exceeds six points, the representative market rates are to be adjusted on the basis of the three quotation days in question; Whereas, as a consequence of the exchange rates recorded from 7 to 8 January 1998, it is necessary to fix a new agri- cultural conversion rate for the Irish punt; Whereas Article 15 (2) of Regulation (EEC) No 1068/93 provides that an agricultural conversion rate fixed in advance is to be adjusted if the gap between that rate and the agricultural conversion rate in force at the time of the operative event applicable for the amount concerned exceeds four points; whereas, in that event, the agricul- tural conversion rate fixed in advance is brought more closely into line with the rate in force, up to the level of a gap of four points with that rate; whereas the rate which replaces the agricultural conversion rate fixed in advance should be specified, HAS ADOPTED THIS REGULATION: Article 1 The agricultural conversion rates are fixed in Annex I hereto. Article 2 In the case referred to in Article 15 (2) of Regulation (EEC) No 1068/93, the agricultural conversion rate fixed in advance shall be replaced by the ecu rate for the currency concerned, shown in Annex II:  Table A, where the latter rate is higher than the rate fixed in advance,  Table B, where the latter rate is lower than the rate fixed in advance. Article 3 Regulation (EC) No 10/98 is hereby repealed. Article 4 This Regulation shall enter into force on 9 January 1998. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 January 1998. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 387, 31. 12. 1992, p. 1. (2) OJ L 22, 31. 1. 1995, p. 1. (3) OJ L 3, 7. 1. 1998, p. 10. (4) OJ L 108, 1. 5. 1993, p. 106. (5) OJ L 188, 27. 7. 1996, p. 22. ¬ ¬EN Official Journal of the European Communities L 5/199. 1. 98 ANNEX I Agricultural conversion rates ECU 1= 40,9321 Belgian and Luxembourg francs 7,54917 Danish kroner 1,98243 German marks 312,011 Greek drachmas 201,259 Portuguese escudos 6,68769 French francs 6,02811 Finnish marks 2,23273 Dutch guilders 0,785663 Irish punt 1 973,93 Italian lire 13,9485 Austrian schillings 167,153 Spanish pesetas 8,68510 Swedish kroner 0,695735 Pound sterling ANNEX II Agricultural conversion rates fixed in advance and adjusted Table A Table B ECU 1 = 39,3578 Belgian and Luxembourg francs 7,25882 Danish kroner 1,90618 German marks 300,011 Greek drachmas 193,518 Portuguese escudos 6,43047 French francs 5,79626 Finnish marks 2,14686 Dutch guilders 0,755445 Irish punt 1 898,01 Italian lire 13,4120 Austrian schillings 160,724 Spanish pesetas 8,35106 Swedish kroner 0,668976 Pound sterling ECU 1 = 42,6376 Belgian and Luxembourg francs 7,86372 Danish kroner 2,06503 German marks 325,011 Greek drachmas 209,645 Portuguese escudos 6,96634 French francs 6,27928 Finnish marks 2,32576 Dutch guilders 0,818399 Irish punt 2 056,18 Italian lire 14,5297 Austrian schillings 174,118 Spanish pesetas 9,04698 Swedish kroner 0,724724 Pound sterling